Title: To George Washington from Major General Israel Putnam, 10 June 1777
From: Putnam, Israel
To: Washington, George



Dear General,
Peeks Kill [N.Y.] June 10th 1777.

There has for this Long time past an Unhappy Difference, subsisted between Genl McDougall and Colo. Henry B. Livingston, which I fear will never be Amicably setled—soon after I came here, Col. Livingston was Arrested by Genl McDougall; his Crimes were—for Traducing the Character of Genl McDougall in ordering the Retreat of the Continental Troops on the 23d March Last—For neglecting to bring down his Regt in Time on that Day Altho’ orderd in time for abusive Language to Genl McDougall on the 23d Ultm. at his own Quarters Unbecoming the Character of an officer and Gentleman—and several other Crimes were Alledgd against him I orderd a Court Martial to sit to try Col.

Livingston of which Genl Geo: Clinton was President—the members all Field officers and such as both parties were satisfy’d with.
Col: Livingston was found Guilty of a Breach of Respect to his superior officer—but not such as would warrant the Appellation of Unbecoming the Character of an officer and Gentleman.
But was orderd to be reprovd in publick orders—I approv’d of the Judgement of the Court—and Reprovd Col. Livingston in the Genl Orders—Neither party seemes satisfy’d with the Determination of the Court—Col. Livingston has apply’d to be Remov’d from Genl McDougalls Brigade into the Jersey’s as you will see by the Inclosd As there is Little probability that this dispute will ever be setled to eithers satisfaction, would it not be proper that his Regt should be removed from this Department—and (if necessary) another supply its place.
Inclosed I send you a most scandalous Letter Circulated in the Camp, supposed to be wrote by Livingston which I think is Mutiny, in the true sense of the word—if it Could be proved upon him—but there is no prospect of it.
General McDougall says he is no ways desirous that he should be Dismiss’d the service—he thinks him a verry spirited young Fellow and one that will make an exceeding good officer after being a Little Longer when there is a Considerable Army form’d—but he has ever since his first entering the service been on Detachment when he has had the Command himself.
There is a Detachment from several of the New England Regts under the Command of Lt Colo. Butler now with you—would [it] not be proper that they should Join their Regts—Your Directions when I Left you were that the Rhode Island Troops and Saml B. Webbs Regts should be form’d into one Brigade—since that I have Recd your orders to send the R. Island Troops forward—I have agreable to them Directions sent forward all the Troops from that state—I wish to have your Directions whether Col. Webbs Regt shall go forward with the R. Island Troops or remain here.
since writing the above your favor of the 8th Inst. Came to hand Col. Hughs is Just came from Fish Kill—and say’s he expects the Cloathing there this day—I shall order it down here as soon as it Arrives there—I have a Letter from Col. Hamilton your A.D.C. dated the same day your’s was—directing me not to Deliver out any of Cloathing till a Depty Cloather shall Come—Altho Directed in your’s to appoint some person Immediately to Deliver it out—I hope however by the time the Cloathing gets here—we shall have a man sent from the Cloather Genl to Delivr it out otherwise I dont know but I shall [be] obliged to appoint one—Genl Nixon and Genl Parsons both arrived here yesterday and the Troops are coming in verry fast—we had two

Deserters Came out to day, who Informs that since Roger’s Rangers are gone the [enemy] has about 1000 Hessians Encamp’d on this side the Bridge. I am Dear General with the greatest Respect your Most Obt Hume sert.
